 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDcal employees, plant clerical employees, salaried employees, guards,and supervisors as defined in the Act : 10(1)All toolroom employees.(2)Allmaintenance employees, including janitors and boilerwatch operators.(3)All production employees.If a majority in voting groups (1) or (2) vote for the IAM, theywill be taken to have indicated their desire to constitute a separateappropriate unit or units, and the Regional Director conducting theelections herein is instructed to issue a certification of representativesto the IAM for such unit or units, which the Board under the circum-stances finds to be appropriate for purposes of collective bargaining.If the employees in voting groups (1) and (2) vote in each instancefor the IAM and if a majority of the employees in voting group (3)elect to be represented by the IUE, then the Regional Director isinstructed to issue a certification of representatives to the IUE for aseparate unit of production workers, which the Board under the cir-cumstances finds to be appropriate for purposes of collective bar-gaining.If a majority of the employees in either of voting groups (1) and(2) do not vote for separate representation by the IAM, such groupor groups shall be included in the same unit with the employees invoting group (3) and their votes will be pooled with those in votinggroup (3).11The Regional Director conducting the elections is in-structed to issue a certification of representatives to the IUE if thatlabor organization is selected by a majority of the employees in thepooled group, which the Board in such circumstances finds to be asingle unit appropriate for purposes of collective bargaining.How-ever, if a majority of the employees in voting group (3) vote againstthe IUE, the Regional Director is instructed to issue a certificationof results of election.[Text of Direction of Elections omitted from publication.]10 The exclusions follow an agreement of the parties."'If the votes are pooled,they are to be tallied in the following manner : The votesfor the IAM shall be counted as valid votes, but neither for nor against the IUE ; allother votes are to be accorded their face value, whether for the ME or for no union.Herman Sausage Co.,Inc.andAmalgamated Meat Cutters andButcher Workmen of North America, Local Union No. 282,AFL-CIO.Case No. 12-CA-132.November 21, 1958DECISION AND ORDEROn April 2, 1958, Trial Examiner Ralph Winkler issued his Inter-mediate Report in this case, finding that the Respondent had engaged122 NLRB No. 23. HERMAN SAUSAGE CO., INC.169in certain unfair labor practices in violation of Section 8(a) (1)and (5) of the Act and recommending that Respondent cease anddesist therefrom and take certain affirmative action, as set forth inthe copy of the Intermediate Report attached hereto.The TrialExaminer also recommended that the 8 (a) (3) allegation in the com-plaint be dismissed.Thereafter the Respondent and the GeneralCounsel filed exceptions to the Intermediate Report and Recom-mended Order and supporting briefs. In addition, the General Coun-sel filed a brief in support of the Intermediate Report and the Re-spondent filed a request for oral argument.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.2The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions 3 and briefs, and the entire recordin the case,4 and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the additions and modifica-tions stated herein.1.The Trial Examiner found, and we agree, that the Respondentfailed to bargain in good faith with the Union, the employees' bar-gaining representative, with respect to the negotiation of a new con-tract to supersede the then expiring one, thereby violating Section8 (a) (5) and 8 (a) (1) of the Act. As evidence of bad faith, the TrialExaminer found it sufficient to rely only on Manager Bond's speeches1 As the record, briefs, and exceptions fully and adequately present the issues and thepositions of the parties, the request for oral argument is denied.9 Contrary to the Respondent's assertions, there is nothing in the separation of func-tions provision in Sec. 5(c) of the Administrative Procedure Act, 5 U.S.C. Sec. 1005(c),which prohibits the agency from employing the same individual in the performance ofinvestigative and prosecuting functions.There is equally no merit in the Respondent'scontention that there is an unethical conflict of interest involved in employing the sameindividual as the agent for the Board in cases in which an employer is both a chargingparty and a party charged.The Board vindicates public, not private, rights, and itsemployees act "on behalf" of the Government, not for the charging party.We thereforefind no merit in the Respondent's objections to the Trial Examiner's permitting theparticipation of Mrs. Margaret L. Fassig, as representative of the General Counsel, herein.8 The General Counsel excepts to the Trial Examiner's failure to find that Section8(a) (3) was also violated by the unlawful conduct in this case.As we agree with theTrial Examiner that the conduct herein was essentially 8(a)(5) rather than 8(a)(3),we shall adopt the Trial Examiner's recommendation that the 8(a) (3) allegations hereinbe dismissed.4 Upon an examination of the entire record and the briefs of the parties, we find with-out merit the Respondent's allegations of improper conduct and asserted bias on the partof the Trial Examiner.There is no basis for a finding that bias or partiality existedbecause the Trial Examiner resolved important factual conflicts arising in the proceedingin favor of the General Counsel's witnesses. 11. . . [T]otal rejection of an opposed viewcannot of itself impugn the integrity or competence of a trier of fact."N.L.R.B. v.Pittsburgh S.S. Company,337 U.S. 656, 659.No credited testimony herein "carries itsown death wound" and no discredited testimony "carries its own irrefutable truth."N,L.R.B. v. Robbins Tire & Rubber Company, Inc.,161 F. 2d 798, 800 (C.A. 5). Accord-ingly,we adopt the Trial Examiner's credibility findings.Universal Camera Corpora-tionv.N.L.R.B.,340 U.S. 474, 496-497. 170DECISIONSOF NATIONALLABOR RELATIONS BOARDto employees on August 30, the Respondent's unilateral changes interms of employment, and the "prayer-meeting" remarks of the Re-spondent's PresidentWard.We find that the Respondent's badfaith was reflected not only in the matters relied on by the TrialExaminer but also in the Respondent's entire course of dealing withthe Union. Thus, as more fully related in the Intermediate Report,we find further evidence of the Respondent's bad faith,for exam-ple, in:(a)The Respondent's unwillingness to accept or consider any con-tract other than its proposed contract which, although basedon a con-tract that the Union had executed on May 1, 1957, with Lykes Brothers,Inc., constituted such a radical departure from the previous contractin eliminating approximately 26 existing benefits-such as, the rightto processas a grievancedischarges based on the failure of any em-ployee to perform his duties, notice of layoffs, seniority rights, andprohibition against discharge without cause-as to be predictably un-acceptable to the Union.'(b)Despite the Union's attempts to reach agreement by revisingits proposals, the Respondent throughout the negotiations rejectedsuch proposals outright and made no genuine effort to reconcile dif-ferencesbut instead adopted a take-it-or-leave-it attitude.(c)The Respondent's limitation of the authority of its negotiatorsto accept only the Respondent's proposed contract 5(d)The Respondent's threat to the Union at the August 28 meet-ing towithdraw the checkoff privileges, which the Union then enjoyed,unless the Union accepted its proposed contract by midnight of thenext day when the existing contract was due to expire; and the Re-spondent's subsequent and unexplained exclusion of a checkoff provi-sion from any proposal.'(e)Plant Manager Bond's notification to the Respondent's em-ployees on August 30 that the elimination of the dues checkoff wouldresult in anincreasein their take-home pay.(f)The Respondent's refusalto continue in effect the terms of theexpiring agreement during pendency of the negotiations, as was thepast practice on the plant, and instead, despite the Union's protests5A.tlanta BroadcastingCompany,90 NLRB 808,819-820,enfd.193 F. 2d 461(C.A. 5,1952).General Manager Bond's testimony to the effect that the Respondent felt that itwas "entitled to what our competitor bargained for" indicates a basic misunderstandingof the natureof the collective-bargaining process in whichthe partiesare expected toapproach the bargainingtablewithan open mind and through the give-and-take ofnegotiationsattempt toreach an agreement.SeeL. L.Majure Transport Company v.N.L.R.B.,198 F. 2d 735, 739 (C.A. 5).e SeeGreat SouthernTrucking Co. v. N.L.R.B.,127 F.2d 180,185 (C.A. 4), cert.denied 317U.S. 652;N.L.R.B.v.Martin Brothers Box Company,130 F.2d 202, 207-208(C.A. 7), cert.denied317 U.S.660;and seeFant Milling Company,117 NLRB 1277,1300, enforcement denied on other grounds,42 LRRM2566(C.A. 5, 1958).T Such a sudden and unexplained reversal of position is evidence of bad faith.AtlantaBroadcasting Co., supra; N.L.R.B. v. International Furniture Company,212 F. 2d431, 433(C.A. 5). HERMAN SAUSAGE CO., INC.171and willingness to continue negotiations, and the absence of a genuineimpasse, unilaterallymaking changes in terms and conditions ofemployment.(g)The Respondent's rejection at the August 30 meeting of everycontract proposed by the Union, including the Lykes contract whichthe Respondent had previously and consistently stated during the ne-gotiations that it wanted.When International Representative Acker-man charged that the rejection of the Lykes contract proved that theRespondent did not want a contract but wanted to "get rid of theUnion," Emmanuel, the Respondent's negotiator and attorney, ad-mitted that the Company "would be happier" if it "didn't have theUnion."(h)The Respondent's unwillingness to incorporate in any writtencontract several provisions omitted from the Respondent's proposedcontract-such as, the limitation of discharges to those for cause, leaveof absence for deaths in the employee's immediate family, etc.-onwhich there was no ultimate disagreement between the parties, whetheror not the Respondent's representative "felt insulted" because theUnion "insisted they leave [such provisions] in." 8It is thus clear that the Respondent did not approach the bargainingtable with an open mind and sincere desire to reach agreement. In-deed, its conduct revealed an attitude not only of disparagement of thebargaining process but of a determined effort to undermine the statusand prestige of its employees' bargaining agent. In view of the fore-going, we find that the Respondent failed to bargain in good faith withthe Union and thereby violated Section 8 (a) (5) and (1) of the Act.2.We further find that by taking the unilateral action in grantinga wage increase and withdrawing benefits, in derogation of theemployees' bargaining representative, the Respondent independentlyviolated Section 8(a) (5) and (1) of the Act.The Respondent, however, seeks to justify its unilateral actionson the ground, among others, that the changes were put into effectonly after they were offered to the Union and the Union was both"consulted at length" and "notified in advance that it was to be placedin effect," and that the Respondent therefore did not undermine theUnion. In support of this contention, the Respondent relies on theSupreme Court's decision inCrompton-Highland.'We find no meritin this contention. In that case the Court indicated in a dictum thatcircumstances might exist where an employer could grant a unilateralwage increase if it did not do so "without consulting" the Union."However, such circumstances presuppose a situation where theemployer acts in good faith in its relations with the Union and engagess SeeH. J. Heinz Company v. N.L.R.B.,311 U.S. 514, 526; Section 8(d) of the Act.nN.L.R.B. v. Crompton-Highland Mills, Inc.,337 U.S. 217.'Old.at 223,224-225. 172DECISIONSOF NATIONALLABOR RELATIONS BOARDin genuine bargaining.This is not the case here.Thus, amongother things, on August 28, the parties had not completed an initialdiscussion of the wage adjustments the Respondent proposed fornumerous job classifications, allegedly to make them conform to com-parable classifications under the Lykes contract.At that time theRespondent stated that it had then made "the best offer that theypossibly could," that the Union could "accept it or strike," andindicated that they were "going to put" the Respondent's contractproposals "into effect when the contract expired." It is clear fromthe questions raised by the Union's representatives during the August30 negotiating session that the Union had regarded this as a threatrather than bona fide effort to resolve their differences.Moreover,theUnion made timely objection to the changes and there is noevidence that there was a pressing economic need which the changeswould alleviate.Furthermore, the extrinsic evidence of Bond's andWard's remarks establish that by such changes the Respondent soughtto discredit the Union and its agents and to persuade the employeesthat they really did not need a Union and were in fact better offwithout it.On these facts, we cannot agree that the Respondent hadgranted the Union the opportunity to negotiate on the impact ofthe changes unilaterally put into effect or met its duty to consultand negotiate in good faith before taking such action."THE REMEDYIn addition to the remedy recommended by the Trial Examiner,we shall order the Respondent to take certain affirmative actiondesigned to rectify its unilateral actions in granting a wage increaseand changing certain terms and conditions of employment.It is the Board's customary policy to direct a respondent-employerto restore thestatus quowhere he has taken unlawful unilateralaction to the detriment of his employees.12 Such an order iswarranted to prevent the wrongdoer from enjoying the fruits ofhis unfair labor practices and gaining an undue advantage at thebargaining table.This is the case here insofar as the Respondenthad unilaterally changed certain terms and conditions of employ-ment.However, it is not clear here, whether the overall effect ofthe unilateral changes has been to the detriment of the employeesThe Respondent contends that it withdrew the fringe benefits inorder to be able to give the wage increase which substantially com-pensated the employees for loss of these benefits. In such a "mixed"situation, we are not in a position to determine that the amount of"SeeLanglade Veneer Products Corporation,118 NLRB 985, 988;Armstrong CorkCompany v.N.L.R.B.,211 F. 2d 843,847-848(C.A. 5).Compare the scope of the duty"to confer,"under the Railway LaborAct.The Orderof Railroad Telegraphers v.Rail-road Express Agency,321 U.S. 342, 346.12 See,e.g.,John IV. Bolton d Sons, Inc.,91 NLRB 989. HERMAN SAUSAGE CO., INC.173the wage increase is less than the value of the eliminated benefits,nor to determine with accuracy whether or not there will be confusionand dissatisfaction on the part of the employees, from the entry ofa restoration order reinstating the fringe benefits but rescinding thewage increase.The Union, as the bargaining representative of theemployees, is in a better position than the Board to make such adetermination.Accordingly, we shall in this situation enter a res-toration order conditioned upon the affirmative desire of the affectedemployees for such, as expressed through their collective-bargainingrepresentative.13ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent Herman SausageCo., Inc., Tampa, Florida, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Refusing to bargain collectively with Amalgamated Meat Cut-ters and Butcher Workmen of North America, Local Union No. 282,AFL-CIO, as bargaining representative of all production and main-tenance employees at its plant at Six Mile Creek, Tampa, Florida,excluding all managerial, professional, clerical and office employees,salesmen, watchmen, buyers, and supervisors, as defined in the Act,and from making unilateral changes in wages, or other terms and con-ditions of employment, without consulting and negotiating with theUnion or otherwise derogating the status of the aforesaid Union.(b) In the same or any related manner interfering with, restrain-ing, or coercing its employees in the exercise of their right to self-organization, to form, join, or assist the Union or any other labor or-ganization, to bargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection, or to refrain from anyor all such activities, except to the extent that such right may be af-fected by an agreement requiring membership in a labor organizationas a condition of employment as authorized in Section 8(a) (3) of theAct.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Revoke the general wage increase instituted on August 30,1957, and revert to the fringe benefits and the wage scale which existedprior thereto, if the Amalgamated Meat Cutters and Butcher Work-men of North America, Local Union No. 282, AFL-CIO, as the exclu-sive representative of the employees, so desires.33BeaconPieceDyeing cml Finishing Co., Inc.,121 NLR.tB 953. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Upon request, bargain collectively with the Union as the exclu-sive bargaining representative of all employees in the aforesaid appro-priate unit, concerning rates of pay, wages, hours of employment, andother conditions of employment, and if an understanding is reached,embody such understanding in a signed agreement.(c)Upon application, offer immediate and full reinstatement totheir former or substantially equivalent positions, -without prejudiceto their seniority or other rights and privileges, to all those employeeswho were on strike on September 10, 1957, or thereafter, dismissing,if necessary, any person hired on or after that date, and make suchapplicants whole for any loss of pay suffered by reason of the Respond-ent's refusal, if any, to reinstate them beginning five (5) days aftertheir application to the date of the Respondent's offer of reinstatement.(d)Preserve and, upon request, make available to the Board andits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary and useful to determine the amount ofback pay due and their right to reinstatement under the terms herein.(e)Post in conspicuous places at its plant, including all placeswhere notices to employees are customarily posted, copies of thenotice attached hereto marked "Appendix." 14 Copies of said notice,to be furnished by the Regional Director for the Twelfth Region, shall,after being duly signed by the Respondent's representative, be postedby it immediately upon receipt thereof, and maintained by it for atleast sixty (60) consecutive days thereafter.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other inaterial.(f)Notify the Regional Director for the Twelfth Region in writ-ing,within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the 8(a) (3) allegations in the com-plaint be, and they hereby are, dismissed.14 In the event that this Order is enforced by decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL bargain, upon request, with Amalgamated Meat Cut-ters and Butcher Workmen of North America, Local Union No.282, AFL-CIO, as the exclusive representative of all employees HERMAN SAUSAGE CO., INC.175in the bargaining unit described below in respect to rates of pay,wages, hours of employment, or other conditions of employment,and, if an understanding is reached, embody it in a signed agree-ment.The bargaining unit is :All production and maintenance employees at our plantat Six Mile Creek, Tampa, Florida, excluding all mana-gerial, professional, clerical and office employees, salesmen,Watchmen, buyers, and supervisors, as defined in the Act.WE WILL NOT make unilateral changes in wages or other termsand conditions of employment without consulting and negotiat-ing with the Union, and we will not otherwise seek to discreditor undermine the bargaining status of the union or otherwiserefuse or fail to bargain in good faith with the union.WE WILL NOT in the same or in any related manner interferewith, restrain, or coerce our employees in the exercise of the rightto self-organization, to form labor organizations, to join orassist the above-named or any other labor organization, to bar-gain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, or to refrainfrom engaging in any or all such activities, except to the extentthat such rights may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment inconformity with Section 8 (a) (3) of the Act.WE WILL, upon request from the Union, revoke the general wageincrease instituted on August 30, 1957, and revert to the fringebenefits and the wage scale which existed prior thereto.WE WILL, upon unconditional application, restore to his formerposition any employee who engaged in the strike of September10, 1957, discharging if necessary any replacement hired on orsince that date, and make such applicant whole for any loss ofpay suffered by reason of the Respondent's refusal, if any, toreinstate him beginning five (5) days after his application tothe date of the Respondent's offer of reinstatement.HERMAN SAUSAGE CO., INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed by Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, Local Union No. 282, AFL-CIO, herein called the Union, the General 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDCounsel of the National Labor Relations Board issued a complaint dated October 25,1957, against Herman Sausage Co., Inc., herein called Respondent, alleging thatRespondent has engaged in unfair labor practices affecting commerce within themeaning of Section 8(a)(1), (3), and (5) and Section 2(6) and (7) of the LaborManagement Relations Act, 1947, 61 Stat. -136, herein called the Act.Copies of thecomplaint and charges were duly served upon Respondent, in response to whichRespondent filed an answer denying the unfair labor practices alleged.Pursuant to notice, a hearing was held on November 19-21, 1957, at Tampa, Flor-ida, before the duly designated Trial Examiner.All parties were represented at thehearing and were given full opportunity to examine and cross-examine witnesses, andto introduce evidence bearing on the issues; they were also given opportunity for oralargument at the close of the hearing and to file briefs as well.The complaint and theanswer were amended at the hearing.Upon the entire record in the case, and upon observation of the demeanor of wit-nesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTHerman Sausage Co., Inc., Respondent herein, is a Florida corporation with itsprincipal office and place of business at Tampa, Florida, where it is engaged in themanufacture, sale, and distribution of meat products, selling to jobbers and super-markets.During the 12-month period ending August 31, 1957, Respondent madedirect and indirect interstate purchases exceeding values of $1,000,000 and $125,000,respectively.Respondent is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATIONINVOLVEDThe Unionis a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe Union and Respondent have been parties to a 1955 collective-bargaining agree-ment covering Respondent's employees in a production and maintenance unit whichthe parties agree, and I find, constitutes an appropriate bargaining unit within themeaning of Section 9(b) of the Act.The record establishes, and no issue is raisedconcerning the fact, that the Union represents a majority of the employees in the unit.I accordingly find that at all times herein the Union has been, and still is, the statu-tory bargaining representative of all employees in the mentioned unit within themeaning of Section 9(a) of the Act.Article 21 of the mentioned 1955 contract provides as follows:This agreement shall take effect as of August 29, 1955 and shall remain in effectuntilAugust 29, 1957.At the expiration hereof, it shall remain in full forceand effect for another year, and from year to year thereafter, unless notice inwriting is given by either party to the other sixty (60) days prior to such expira-tion date of the desire for a change.And such notice shall set forth in detail theproposed changes.Upon such written notice, the parties shall immediately beginnegotiations on such proposals, and an attempt will be made to such a settlementduring such sixty (60) day period.By registered letter dated June 21, 1957, and received by Respondent a day or twolater,Union Business Representative Mario Cabrera notified Respondent of theUnion's desire to negotiate changes in the 1955 contract under article 21, above; in-cluded in this letter was a list of the Union's proposed changes.Respondent asserts,and it adduced testimony to the effect, that it sent a letter to the Union by regular mailrespecting its own desire to negotiate changes.This purported letter is dated June27, 1957, and signed by Respondent's General Manager John Bond, and is directed toCabrera's attention.This purported June 27 letter acknowledges receipt of theunion notification of June 21 and further states that "We, therefore, join with youand hereby give notice that we wish to negotiate a new contract" and it then suggestsa meeting on July 1, 1957.This purported letter does not show what changes Re-spondent desired and Respondent did not submit proposed changes until after therunning of the 60-day period mentioned in article 21 of the 1955 contract.Ihave used the adjective "purported" in connection with Respondent's letter ofJune 27 because the Union not only denies receiving such letter but even challenges HERMAN SAUSAGE CO., INC.177the fact that the letter was mailed.As I do not consider the matter material in thisproceeding, I shall not further discuss or resolve this conflict.'Cabrera and Bond had several preliminary conversations early in July in connec-tion with setting up the actual negotiations, and on or about July 11, Bond gaveCabrera a copy of Respondent's proposed contract.This proposed contract did notcontain job classifications or wage rates; Respondent furnished such items onAugust 23.The Respective ProposalsThe Union's proposed changes, 10 altogether, are as follows: time and one-halfpay, instead of regular pay, for Saturday work; more liberal benefitsunder existinggroup insurance program; sick benefits, already in effect under the 1955 contract,to be paid following the week for which they are due;time and one-half pay forall work performed over 8, instead of 10, hoursin any1day; posting of job vacancies(a new provision); 15-minute instead of 10-minute rest periods for employees inslice luncheon meats department; triple-time pay, instead of double-time pay, for all.work performed on New Year's Day, Independence Day, and other stated holidays;'3weeks' vacation after 10 years of service (a new provision, supplementing vacationprovisions giving, among other things, 2 weeks' vacation to employees having 3years' accumulated service); review classifications and wage rates where necessary;15 cents an hour general wage increase.Respondent's proposed contract, which Bond gave Cabrera on July 11, wouldchange the 1955 contract terms as follows: eliminate all provisions for sick benefits;delete clause granting scheduled rest periods for male employees; delete clause thatRespondent will not discharge any employee without "just cause"; eliminate clausegiving employees 2 days off with pay where death occurs in immediate family; elimi-nate the following emphasized portion of a provision stating that "The employeesrecognize the unqualified right of the Company to establish general policies forthe conduct of its business, to plan, direct, and control plant operations; to hire,fire, suspend, transfer from department to department, or dismiss employees; torelieve employees from duty because lack of work or for other reasons, includingthe inability or failure of any employee to perform his duties to the satisfaction ofthe management,subject to grievance procedure";eliminate clause stating that em-ployees will not be required to work more than 5 hours without time out for ameal period;eliminateclause, which affects vacation rights, to the effect that "lossof time because of plant accident shall not be charged against employee'sattendancerecord"; eliminate requirement that employees be given 3-daynotice incase of lay-off; eliminate clause that holidays falling on Sundays shall be observed on the Mondayfollowingif sonationally observed; eliminate super seniority of shop steward;elimi-nate provision that foremen will not do the work of rank-and-file employees;elimi-nate a 75-cent meal allowance for employees working more than 10'/2 hours in any1day; eliminate night lodging allowance for truckdrivers.Other proposedchangeswould have affected changes in vacation allowances, weekly guarantees, call-in pay,group insurance benefits, tool and clothing allowances, etc.Bond testified thatRespondent's proposed wage schedule would have raised the average hourly rate by7.7 cents and that the proposed changes on other monetary items would have theeffect of reducing the average hourly rate by 6 cents.Respondent's monetary pro-posals would thus grant an average net increase of 1.7 cents per hour.NegotiationsThe first bargainingsessionwas on August 5, 1957. Representing the Union wereBusiness Representative Cabrera (the principal spokesman) and a negotiating com-mittee of Respondent's employees; Manager Bond and Plant Superintendent HermanStill represented Respondent.Cabrera had prepared a list of so-called take-a-wayitems, approximately 26 in number, consisting of benefits in the 1955 contract whichwere deleted from, or otherwise changed in Respondent's proposed contract, andthe parties devoted the August 5, session to considering some of these items..One of Respondent's principal competitors in Tampa, according to Respondent,is a concern called Lykes Brothers, Inc.; Lykes has been, and still is, under contractwith the Union.Respondent's proposed contract was somewhat similar to the'The General Counsel did not litigate this case on thetheory thatRespondent wasforeclosed from negotiating matters not included in or related to specific proposed changesserved before the mentioned 60-day period.I therefore do not addressmyself to thisquestion,and this report is not to be taken as passing on that matter.505395-59-vol. 122-13 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion's 1957 contract with Lykes and as to many of the points raised at this firstmeeting, Respondent referred to the fact that the Lykes contract also did not havesimilar take-a-way provisions, and it stated that it wanted an identical contract inmentioned respects.The parties resolved no differences at the first meeting, exceptthat the Union agreed to delete super-seniority for shop stewards.The second meeting was held on August 7, 1957.The parties continued theirdiscussion of take-a-ways and Respondent continued to refer to the Lykes contractas basis for its proposed changes; it appeared at this meeting that Bond was really notfamiliar with operational differences between Lykes and Respondent or with theactual practices at Lykes under the Lykes agreement.No agreement was reachedon disputed items at thismeeting.The thirdmeeting washeld on August 23, and this session also was devoted totake-a-way items. It was at this meeting that Respondent submitted its proposedwage rates and job classifications.No agreement was reached.The next meeting was held on August 28. This time the Respondent's principalspokesman was Michel Emmanuel, Respondent's attorney in the present case; Bondand Still also were present.At the opening of this meeting, Cabrera proposed the1955 contract with a 10-cent-an-hour increase, to which Emmanuel replied thatRespondent had already made its offer and "that was about the best they could do."Emmanuel further stated that the 1955 contract was "one sided"; when asked forspecification by Cabrera, Emmanuel referred only to the sick benefit program; thenitdeveloped, as Emmanuel informed the union representatives at the time, thatEmmanuel "wasn't very familiar with the meat industry." Emmanuel repeated thatRespondent had made "the best offer that they possible could" and that the Unioncould "accept it or strike, or do whatever we wanted to do"; Emmanuel furtherstated that, if the Union did strike, Respondent would replace the strikers and con-tinue to operate.Emmanuel then told Cabrera that Respondent's proposed contract,as did the 1955 contract, had a union checkoff provision, but that Respondent wouldwithdraw all its proposals, including the checkoff clause, unless the Union signedRespondent's proposed contract before expiration of the 1955 agreement at mid-night,August 29.Emmanuel again repeated that Respondent had made its bestoffer and that they "were going to put it into effect when the 119551 contract expiredatmidnight."Emmanuel stated that Respondent would neverthelesscontinue tobargain even though it would institute new wage rates.The parties met again on August 30, with Emmanuel, Bond, and Still for Re-spondent; representing the Union were C. J. Hardee (the Union's attorney) andRobert Ackerman (international representative of the Amalgamated), in additionto Cabrera and the other regular members of the negotiating committee.Ackermaninquired, according to Cabrera's credible testimony, whether it was true thatRespondent was going to put its proposed contract changes into effect, and Emmanuelreplied that Respondent would do so.Ackerman then stated that Respondent wouldbe committing unfair labor practices by making such changes during negotiationsand that Respondent also was not bargaining in good faith by holdingcertainmeetings with employees. (I shall discuss these meetings hereinafter.)The dis-cussion then proceeded to the negotiations at hand, and Ackerman presented acounterproposal consisting substantially of the 1955 contract terms with a 10-centhourly increase and a downward modification of the 1955 contract vacation policy.Emmanuel rejected this proposal.Then Ackerman proposed the 1955 contract plusthe vacation modification but without a wage increase.Emmanuel rejected this.After much more discussion Ackerman asked whether, in view of the fact thatRespondent had been referring so often to the Lykes contract, Respondent wouldaccept the Lykes contract "just as she stands." (The Lykes contract was for 3years, with a 10-cent increase the first year and 71/2-cent increase the remaining 2years.)Emanual rejected this offer and Ackerman stated that "that proves thatyou don't want the Lykes contract, that what you want to do is get rid of theUnion." 2Emmanuel responded, according to Ackerman's credible testimony, that"ifwe didn't have the Union we would be happier than we are now."Ackermanthen offered the Lykes contract with a provision to forego the 71/2-centincreasethe last 2 years if Respondent were unable to pay suchincrease.Emmanuelrejected this, stating that he wanted the contract submitted by Respondent.At one2 Bond testified that he had desired to get the Lykes contract. Then he testified thatRespondent's negotiators had no authority to accept the Lykes contract in its entirety,but that his instructions were to get the Lykes contract except for a time and one-halfprovision for Saturday work.Bond also testified that, although he did not feel stronglyconcerning some disputed matters, he nevertheless did not advise the Union thatRespondent would concede any specific item. HERMAN SAUSAGE CO., INC.179point in this discussion Ackerman referred to the fact that some of Respondent'sproposed charges did not involve cost items and that he could not understand whyRespondent was insisting on proposals which would materially weaken seniorityand grievance rights 3 and which fail to provide against discharges without "justcause."The August 30 meeting finally ended and as indicated above, the 1955 contracthad expired the previous midnight.Mindful of Respondent's statement that it wouldinstitute changes along the lines of its proposal rather than continue the 1955 termsand conditions of employment until the negotiations were finally resolved, Ackermanrequested another meeting for the next day, Saturday; Respondent's representativesrefused.Ackerman then requested a meeting on Sunday; Respondent rejected this.Then Ackerman requested a meeting on Monday (Labor Day); Emmanuel rejectedthis.The parties finally agreed to hold the next meeting on Tuesday night(September 3).During business hours on August 30, meanwhile, and before the aforementionedbargaining session held that day, Plant Manager Bond and Superintendent Stillconvened employee meetings and had the machinery stopped in each plant depart-ment.Bond made substantially similar remarks at each meeting.Bond told theassembled employees, according to credible testimony, that the 1955 contract hadexpired and "we will have to work under some agreement, so we are going to putour contract into effect"; that Respondent was changing the wage rates and existingpractices as to vacations, sick benefits,4 rest periods,5 seniority,6 and leave 7 in caseof death of family members, and that union dues would no longer be checked off.Bond told the employees that Respondent would continue bargaining; he also saidthat the elimination of the dues checkoff would, together with the raise in wages,increasethe employees' take-home pay and that they therefore would not be hurtevenifRespondent negotiated for "three years."Bond further told the employeesthat Respondent had proposed a "good" contract to the Union and that the employeeswould have accepted such contract if Cabrera had not "misrepresented" its termsto the employees.That same day (August 30) Respondent posted a new schedule of wage rates andit gave a copy of the following notice to each of its employees when paying themon or about August 30:Due to the expiration of the Union contract on August 29, we have not deductedunion dues from your pay check this week, and will not make such deductionsin future.Effective today, we arealso increasing wages in linewith the pro-posal which we made to the Union and which they rejected.Also in conformity with its proposed contract, Respondent contemporaneouslyreduced premium pay for night work, reduced the clothing allowance, and dis-continued supper money allowances except for drivers.The next bargaining session was on September 3.This meeting was attendedby Commissioner John Kenney of the Federal Mediation and Conciliation Service.The parties again took up the so-called take-a-ways; after Ackerman had beenmaking various concessionson itemsproposed by Respondent, Ackerman askedEmmanuel whether Emmanuel had authority to make concessions and reach a finalagreement that day for Respondent.Emmanuel replied that he was only authorizedto signthe contract proposed by Respondent, but without provision for checkoffof uniondues.Ackerman stated hiswillingnessat this meeting to acceptallthemonetarychanges inadditionto somenonmonetary items, requested by Respondent;the parties still reachedno agreement.The parties met again on September 5.Ackerman did not attend this or anysubsequent meeting.At the beginning of this meeting, Emmanuel stated that hedid not believe Respondent was under the jurisdiction of the National Labor Rela-3 Bond testified that only a few minor grievances had arisen under the 1955 contractand that these were quickly resolved.4 Bond told the employees that sick benefits were being eliminated entirely, but thatRespondent would grant them in individual cases.The employees, Bond further stated,"would have to believe"in him.5 Bond told the employees that regular rest periods for male employees were beingeliminated and that the men "could hold your hand up, like you were in school, and getpermission from your foreman for the time you had to go." Respondent posted a newschedule of rest periods within a few days.G In this connection Bond also told the employees they "would have to believe in me."4 Bond told the employees they could "trust" him to get 2 days' leave in such situationseven though it was not in the contract. 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDtionsAct and, in effect, that it was not an unfair labor practice to put the variousaforementioned changes into effect.Emmanuel announced again the Respondenthad made its best offer and that the Union "Could take it or leave it, or strike" andthatRespondent, in the event of a strike, would replace all strikers.UnionBusiness Representative Cabrera then asked Emmanuel if Respondent would accepttheLykes contract; Emmanuel replied that such contract was unacceptable be-cause it contained provision for time and a half for Saturday work and because italso provided for a checkoff of union dues.Respondent mentioned some allegedconcessions it would make, whereupon Cabrera asked Emmanuel to provide awritten list of such items, and the meeting thereupon adjourned.The Union held a meeting on September 9.After reviewing the course of nego-tiations, and related events, the employees voted to strike and they did strike onSeptember 10.The reason for the strike, according to Cabrera, was "that theCompany just ignored our contract and refused to bargain with us, and put theircontract into effect, disregarding our union and everything we had."A picket linewas immediately established at the plant.On September 9, before the mentionedstrikemeeting, Bond asked Shop Steward James Hincy to explain Respondent'sproposals at the union meeting that night.Hincy told Bond that at the time thatRespondent had "made the people mad [by instituting the monetary changes]before we had reached some kind of an agreement."David E. Ward is president and half owner of Respondent.On September 13,while employees were picketing and other striking employees were in the vicinity,Ward asked Shop Steward Hincy to call the pickets together for "a word of prayer."Ward told Hincy, in effect, that he would not discuss the negotiations.The picketsand other striking employees thereupon gathered around Ward and Ward utteredan amended version of the Lord's prayer.Then Ward told the employees that they"don't need a contract to work down there in the plant.All you need is this Bible,and to believe in the Bible and in me."Ward then walked over to and addressedsome of the striking employees who had withdrawn from the group just addressedby Ward.The bargaining committees met again on September 16 and 24, and October 2,and Hardee had one or two separate discussions with Ward in an effort to resolvethe difficulties.The dispute and the strike still continue.ConclusionsWhile it may not be unrelated to the ultimate issue of good or bad-faith bargaininginvolved here,Ido not intend to determine to what extent there are operational aswell as labor relations differences betweenLykesBrothers and Respondent.Norshall I draw any inferences from a resolution as to whether or not Respondent'scomputations and related testimony adduced at the hearing accurately and honestlyportray the comparative costs of operating under its 1955 contract and under theLykes contract.Nor, in determining whether Respondent was engaging in plain "surface bargaining as distinguished from hard,but good faith,bargaining,shall Ianalyze how meritorious,if at all, were Respondent'svarious proposals.Ineed not resolve the aforementioned matters, because,inmy judgment, therecord otherwise demonstrates that Respondent did not bargain in good faith. Irefer particularly to Bond's speeches to the employees on August 30, to Respondent'sunilateral changes, and to Ward's "prayer-meeting" remarks to the employees onSeptember 16.Monetary and all other contract clauses were still under negotia-tion and not at an impasse,8when Respondent instituted its wage and other men-tioned changes on or about August 30.There was no reason of economic necessityfor the changes at that time, and Respondent's explanation for such action was risingliving costs and the convenience of cost-accounting procedures and to avoid laying',aside cash reserves for a retroactive increase later on.This explanation is com-pletely-pretextual in the circumstances,and 'I find that Respondent's sole reason forthe changes was to subvert the Union in the employees'eyes.Bond told theemployees;as recited above, that Respondent had' submitted a "good" contract tothe Union;that the Union rejected this contract,and that the employees would haveaccepted such contract if Cabrera had not "misrepresented" its terms to the em-ployees.Moreover,even'if' negotiations lasted "three years," Bond told the em-ployees that they would not b6-hurt"because, among other things, they henceforthwould have the moneys'formerly deducted as union dues.But, the employeescould only have the amount of their dues,within the plain intendment of Bond's8Bond testified, that he did' not feel that negotiations had reached;the point onAugust 30 where there was no point in further negotating`tvith:the--Union.i _, HERMAN SAUSAGE CO., INC.181remarks, if they entirely ceased paying such dues and consequently left the Union.'Also, so far as Ward was concerned, the employees did not need a contract to workin the plant; all they needed was "to believe in the Bible and in me."Relying on theCrompton-Highland 9andBradleyWash fountain 10cases,Re-spondent asserts that the wage and other changes instituted by it on August 30were not unlawful unilateral action because Respondent had previously submittedand discussed such changes with the Union. In theCrompton-Highlandcase theCourt stated (337 U.S., p. 224): "A unilateral grant of an increase in pay madeby an employer after the same proposal has been made by the employer in thecourse of collective bargaining . . . left unaccepted or even rejected in those ne-gotiations . . . might well carry no disparagement of the collective bargainingproceedings.Instead of being regarded as an unfair labor practice, it might bewelcomed by the bargaining representatives, without prejudice to the rest of thenegotiations."And the court in theBradley-Wash fountaincase emphasized that"nothing in this notice [of wage increases] could have been interpreted by theemployees as an indication that the employer was seeking to deprive the Union ofprestige" (192 F. 2d, p. 151).The same cases cited by Respondent thus indicate that the inquiry in unilateral-change cases is whether, in the circumstances of any given situation, such actioncarries "disparagement of the collective bargaining proceedings" and/orwhetherthe employer has caused the employees to interpret his action as "seeking to deprivethe union of prestige."Unlike the facts in these cited cases, the instant inquiry doesnot turn on whether the circumstance of unilateral change alone supports the requi-site inference of unlawfulness.For not only did the Union make timely objectionto the changes and there wasno impasseand there was no pressing economic needwhich the changes alleviated, but the extrinsic evidence of Bond's and Ward'sremarks establish that by such changes and these contemporaneous remarks, Re-spondent sought to discredit the Union and its agents and to persuade the employeesthat they really did not need a Union and were in fact better off without it. Suchconduct during negotiations is not good-faith bargaining and violates Section8(a)(5) and (1) of the Act.ll I further find, as the General Counsel alleges, thatthe strike of September 10 was caused by Respondent's failure to bargain in goodfaith, as described.The strike was in its inception, and continues to be, an unfairlabor practice strike.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in con-nection with its operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to and have led to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices in violationof Section 8(a)(1) and (5) of the Act, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policies ofthe Act.Having also found that the strike of September 10 was caused by Respondent'sunfair labor practices, I shall recommend that, upon their unconditional applica-tion,Respondent shall restore all strikers to their former positions and discharge,if necessary, any replacement hired on or since that date in order to provide workfor such strikers.CONCLUSIONS OF LAW1.Amalgamated Meat Cutters and Butcher Workmen of North America, LocalUnion No. 282, AFL-CIO, is a labor organization within the meaning of the Act.2.All production and maintenance employees at Respondent's plant at SixMile Creek, Tampa, Florida, excluding all managerial, professional, clerical andoffice employees, salesmen, watchmen, buyers, and supervisors as defined in theAct, constitute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.eN.L.R.B. v. Crompton-Highland Mills,337 U.S. 217.ioN.L.R.B. v. Bradley WashfountainCo., 192 F. 2d 144 (C.A. 7)."The conduct in this case Is essentially 8(a)(5) ratherthan 8(a)(3) action, as thecomplaint also alleges but which the General Counsel did not urge in his brief.Accord-ingly, I shall dismiss the8(a) (3) allegation. 182DECISIONSOF NATIONALLABOR RELATIONS BOARD3.The Union,at all times material hereto,has been and still is the exclusiverepresentativeof all the employeesin the aforesaid unit for the purpose of col-lective bargaining,within the meaning of Section 9(a) of the Act.4.By unilaterallyinstituting wage and other changes and by otherwise engagingin conductin order todiscredit and tounderminethe Union's status as statutory-bargaining representative,Respondent has violated Section 8(a) (5) and(1) of theAct.Such unfairlabor practices are unfair labor practices affecting commercewithin themeaning of Section 2(6) and(7) of the Act.5.The strikeof September 10 was,and continues to be,an unfair labor practicesstrike.[Recommendations omitted from publication.]General Molds and Plastics CorporationandRetail,Wholesaleand Department Store Union,AFL-CIOandDistrict 50,United Mine Workers of America,and Its Local Union 14024,Parties to the Contract.Case No. 6-CA-1056.November 21,1958DECISION AND ORDEROn December 2, 1957, Trial Examiner W. Gerard Ryan,issued hisIntermediate Report in this case, finding that the Respondent hadengaged and was engaging in certain unfair labor practices withinthe meaning of Section 8(a) (1) and (2), and recommending that itceaseand desist therefrom and take certain affirmativeaction, as setforth in the copy of the Intermediate Report attached hereto.There-after, the Respondent and District 50, United Mine Workers ofAmerica and its Local Union 14024, Intervenors and Parties to theContract, filed exceptions to the Intermediate Report andsupportingbriefs.The Board has reviewed the rulings made by theTrial Examinerat the hearing and finds that no prejudicialerror wascommitted.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, exceptions and briefs, and the entire record in this.case, and hereby adopts the findings,conclusions,and recommenda-tions of the Trial Examiner, with the modifications noted below.1.We adopt the Trial Examiner's findingsas to the purposes and,scope of activities of the General Molds and Plastics CorporationFactory Board, and his conclusion that it isa labor organizationdominated by the Respondent.'2.We find, in agreement with theTrial Examiner,that the Re-spondent unlawfully assisted and contributed financial and othersupport to District 50 and Local 14024.We do not, however, agreewith the Trial Examiner's further conclusion that the evidence alsoestablishesdomination of District 50 and Local 14024 by theRespondent.IN.L.R.B.v.Sharpies Chemicals,Inc.,209 F. 2d 645(C.A. 6), enfg. 100 NLRB 20;N.L;R.B. v. StowManufacturingCo., 217 F.2d 900(C.A. 2), enfg.103 NLRB 1280;Pacemaker Corporation,120 NLRB 987.122 NLRB No. 28.